UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4536
TIMOTHY CHINYERE ENWEREAMA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                         (CR-01-288-BO)

                      Submitted: June 26, 2003

                       Decided: July 29, 2003

   Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                    UNITED STATES v. ENWEREAMA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Timothy Chinyere Enwereama pleaded guilty to conspiracy to
commit bank fraud, in violation of 18 U.S.C. § 371 (2000).
Enwereama was sentenced to thirty months incarceration, three years
of supervised release, a $5000 fine, and a $100 special assessment.
Enwereama timely appealed, raising three issues.

   First, Enwereama argues he entered an unknowing and involuntary
guilty plea because the district court failed to explain the charge to
him. Because Enwereama did not move to withdraw his guilty plea
or otherwise raise this claim in the district court, we review for plain
error. Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,
733-37 (1993); United States v. General, 278 F.3d 389, 393 (4th Cir.),
cert. denied, 536 U.S. 950 (2002); United States v. Martinez, 277 F.3d
F.3d 517, 529-34 (4th Cir.), cert. denied, ___ U.S. ___, 123 S. Ct. 200
(2002). Although our review of the record reveals that the district
court did not adequately explain the nature of the charges, or even the
elements of the offense, this error warrants no relief because
Enwereama does not assert that, but for the district court’s error, he
would not have pleaded guilty. Martinez, 277 F.3d at 530. Thus, he
has not shown that the error violated his substantial rights. United
States v. Vonn, 535 U.S. 55, 63 (2002).

   Second, Enwereama argues the district court erred by failing to
adequately address his challenge to the Presentence Investigation
Report’s determination on the amount of loss he was liable for as rele-
vant conduct. We review a district court’s factual findings at sentenc-
ing for clear error and its related legal conclusions, including the
application of the Sentencing Guidelines, de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). This claim is meritless.
Enwereama cannot establish the district court miscalculated his rele-
vant conduct, and in any event, the alleged error did not affect
                     UNITED STATES v. ENWEREAMA                          3
Enwereama’s sentencing range. See U.S. Sentencing Guidelines Man-
ual § 2F1.1(b)(1)(K) (2000).

  Third, Enwereama argues his thirty month sentence violates
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). Because he did
not raise this claim in the district court, we review for plain error. Fed.
R. Crim. P. 52(b); Olano, 507 U.S. 725. This claim is meritless.
Enwereama’s sentence did not exceed the applicable statutory maxi-
mum, and consequently, Apprendi does not provide a basis for finding
sentencing error. United States v. Kinter, 235 F.3d 192, 201 (4th Cir.
2000), cert. denied, 532 U.S. 937 (2001).

   Accordingly, we affirm Enwereama’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid in the decisional process.

                                                             AFFIRMED